Woodward, J.:
The defendant, having been served with an injunction order in proceedings supplementary to an execution, disregarded such order and paid over to one of his creditors the sum of sixty dollars. Upon the return of an order to show cause why the defendánt should not be punished for a contempt of court, it was adjudged that ■“the said John E- Ryan is guilty of a contempt of this Court in having willfully disobeyed- the- injunction order made in this action on the 9th day of May, 1901, in that he paid out the sum of sixty ($60) dollars belonging to him and in his possession,” and “ that said *405misconduct of said John E. Ryan was calculated to, and actually did defeat, impair, impede and prejudice the rights and remedies of the plaintiff herein to her actual loss or injury in the sum of sixty ($60) dollars.” The court levied a fine of sixty dollars, with thirty dollars costs of the supplementary proceedings, with ten dol_ lars costs on the motion, which was directed to be paid to the plaintiff or her attorney, the defendant to be committed to the county jail of Kings county until the same was paid.
The defendant appeals from the order entered, and urges that the order is defective, in that it imposes the sum of thirty dollars costs of supplementary proceedings as an additional fine without specifying a time within which such costs should be paid. We think the appellant has mistaken the controlling section of the Code of Civil Procedure and that the order is not defective. Section 2455 of the Code of Civil Procedure relates to the costs awarded in the supplementary proceedings, but the present matter relates to the contempt of court, and section 2284 provides that “ if an actual loss or injury has been produced to a party to an action or special proceeding, by reason of the misconduct proved against the offender and the case is not one where it is specially prescribed by law that an action may be maintained to recover damages for the loss or injury, a fine, sufficient to indemnify the aggrieved party, must be imposed upon the offender, and collected and paid over to the aggrieved party, under the direction of the court.” A fine sufficient to indemnify the aggrieved party in this instance would be the amount of money improperly diverted through the disregard of the order of injunction with the costs in the supplementary proceeding, which the court placed at thirty dollars. (See Reynolds v. Gilchrest, 9 Hun, 203; Brett v. Brett, 33 id. 547, 549.)
We think the facts adjudicated by the court were sufficiently established, and that the defendant owed the duty of obedience to the order.
The order appealed from should be affirmed, with costs.
Goodrich, P. J., Hirschberg, Jenks and Sewell, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.